Citation Nr: 1749767	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  17-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California
				

THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbar degenerative disc disease, osteopenia, and spondylosis.

2.  Entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than August 23, 2016, for the grant of a 20 percent rating for right lower extremity radiculopathy.

5.  Entitlement to an effective date earlier than August 23, 2016, for the grant of a 20 percent rating for left lower extremity radiculopathy.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of an earlier effective date earlier than August 23, 2016 for the grant of a total disability rating based on individual employability (TDIU) was raised in the September 2017 informal hearing presentation.  The appellant contended that the effective date should be November 1, 2014 because this benefit was part of a pending appeal for increased ratings for the disabilities captioned above, citing Rice v. Shinseki, 22 Vet. App. 447 (2009).   For reasons provided below the Board finds that these disabilities were not on appeal during the period contended and that the issue is not now before the Board.  It is referred to the agency of original jurisdiction for action as appropriate.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  For the entire appeal period, the evidence shows no ankylosis of the spine, favorable or unfavorable. 

2.  The Veteran's service-connected right lower extremity radiculopathy did not cause moderately severe or severe incomplete paralysis.

3.  The Veteran's service-connected left lower extremity radiculopathy did not cause moderately severe or severe incomplete paralysis.

4.  The Veteran's claim of entitlement to an increased rating for right and left lower extremity radiculopathy was received on August 23, 2016.

5.  It is factually ascertainable that the Veteran's service-connected right and left lower extremity radiculopathy warranted a 20 percent rating the one-year period prior to receipt of the Veteran's claim on August 23, 2016. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar degenerative disc disease, osteopenia, and spondylosis, are not met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, DC 8520 (2016).

3.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, DC 8520 (2016).

4.  The criteria for an earlier effective date of August 23, 2015, but no earlier, for a 20 percent disability rating for right lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816, 4.119, 4.124a (2016), DC 8250.

5.  The criteria for an earlier effective date of August 23, 2015, but no earlier, for a 20 percent disability rating for left lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816, 4.119, 4.124a (2016), DC 8250.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits

II. Disability Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  That is to say, the Board must consider whether there have been times when service-connected disabilities have been more severe than at others, and rate them accordingly.  In this case, staged ratings are not appropriate for any time during the pendency of the claim.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

A.  Period of Appeal

In December 2015, the RO in part granted service connection for lumbar degenerative disc disease, osteopenia and spondylosis and for bilateral lower extremity radiculopathy and assigned ratings of 20, 10 and 10 percent respectively.  The Veteran expressed timely disagreement in January 2016, and the RO provided a statement of the case in May 2016 with instructions for the method for perfecting an appeal.  The Veteran did not do so.  However, in a September 2017 brief to the Board, the Veteran's representative contended that the Veteran's August 2016 claim for a TDIU should be interpreted as a substantive appeal, citing Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir 2001) and Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the August 23, 2016 submission was not an expression of a desire to continue the appeal.  The Veteran did not refer to the statement of the case or its specific issues but rather filed an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) and a Veteran's Application for Increased Compensation Based on Unemployability (VA Form-8940). 

The RO considered the August 23, 2016 claim for a TDIU as the date of receipt for that benefit and for the increased rating claims captioned above.  The Board concurs with this reasonable interpretation because the desire to continue an appeal of the issues listed in the statement of the case was not timely and because the documents submitted were those required for a new claim.  Therefore, the Board will proceed with adjudication of the claims above.  The issue of an effective date for a TDIU earlier than August 23, 2016 is being referred to the AOJ for adjudication in the first instance.   

B. Evaluation of Lumbar Degenerative Disc Disease, Osteopenia, and Spondylosis

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243) provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2016).

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2016).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2016).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a.

The Veteran's lumbar spine disability is currently assigned a 40 percent disability rating under Diagnostic Code 5242, effective April 28, 2015.  The Veteran filed a claim for an increased rating on August 23, 2016.  

The Veteran was afforded a VA examination in December 2016.  The examination report shows the Veteran reported difficulty with prolonged ambulation, standing, sitting, bending over, crouching, kneeling, heavy lifting and carrying heavy objects, as well as performing arduous physical activities.  The Veteran reported flare-ups of pain, during which he has increased pain.  Range of motion testing revealed forward flexion to 10 degrees, extension to 5 degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 10 degrees, with painful motion noted.  The examiner noted that painful motion caused additional functional limitation.  There was evidence of pain on weight bearing.  The Veteran was unable to complete repetitive use testing.  Moderate paraspinal tenderness was found on palpation.  The examiner noted that pain significantly limited functional ability with repeated use over a period of time, and during flare-ups.  Muscle spasm and guarding resulted in abnormal gait or abnormal spine contour during the examination.  Muscle strength testing was 4/5 and deep tendon reflexes were 2+ in the lower extremities.  Sensation to light touch in the upper anterior thigh was normal bilaterally, but was decreased in the thigh/knee, lower leg/ankle and foot/toes bilaterally.  The examiner was unable to perform straight leg testing.  The examiner noted there were no associated neurologic abnormalities such as bowel or bladder problems.  No ankylosis was found.  The examiner noted that the Veteran does not have IVDS.  The Veteran reported the constant use of a cane or walker to assist with locomotion.  A December 2016 x-ray of the lumbar spine demonstrated a generalized bony demineralization and/or osteoporosis, and moderate narrowing of several of the intervertebral disc spaces, most marked at the L3-4 and L4-5 levels. The x-ray of the thoracic spine demonstrated mild dextroscoliosis and mild to moderate hypertrophic degenerative disc changes throughout the mid lower thoracic spine, with no acute fracture or dislocation.  The examiner opined that the Veteran's back disability affects his ability to work, but would not prevent him from light physical and/or sedentary work.

There is no other medical evidence pertaining to the Veteran's back disability during the period in question in the file.

As noted above, the criteria needed for a 50 percent disability rating is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  

Having weighed all the evidence, the Board finds that entitlement to a rating in excess of 40 percent is not warranted for the entire period on appeal.  The Veteran does not contend, and the evidence does not show, any ankylosis of the spine.  Indeed, at the December 2016 examination, the Veteran's forward flexion was measured at 10 degrees and the examiner affirmatively stated there is no ankylosis of the spine.  

The preponderance of the evidence shows that the criteria for a rating in excess of 40 percent for the Veteran's lumbar degenerative disc disease, osteopenia, and spondylosis have not been met or approximated.  None of the evidence of record suggests unfavorable ankylosis of the entire thoracolumbar spine, so as to meet the next higher 50 percent rating criteria under the General Rating Formula for Diseases and Injuries of the Spine.

As explained above, Diagnostic Code 5243 provides for rating disabilities of the spine under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS, whichever results in the higher rating.  However, as shown above, no incapacitating episodes over any 12-month period requiring physician prescribed bed rest have been shown.  Therefore, no entitlement to any higher rating under the Formula for Rating IVDS is shown at any time during the period on appeal.

The Veteran is receiving more than the minimum compensable rating for functional loss due to painful motion that is otherwise not compensable under the rating criteria.  As the Veteran has motion of the lumbar spine and not ankylosis of the entire thoracolumbar spine, the Board finds that the functional loss does not meet the requirements for a 50 percent disability rating during this stage.  Mitchell, DeLuca, and §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a).  In a recent nonprecedential memorandum decision, the Court affirmed the Board's denial of a higher schedular disability rating in an increased rating thoracolumbar spine appeal when, as here, the Board considered evidence of functional loss due to pain and concluded that such functional loss did not meet the requirements for the next higher disability rating.  Farr v. Shulkin, No. 16-0433, 2017 U.S. App. Vet. Claims LEXIS 768, at *3 (May 25, 2017).

The preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 40 percent.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

C.  Evaluation of Right and Left Lower Extremity Radiculopathy

The Veteran is in receipt of separate ratings for right and left lower extremity radiculopathy under 38 C.F.R. § 4.124a, DC 8520 for moderate incomplete paralysis of the sciatic nerve.  The Veteran contends that his current ratings do not reflect the severity of his disabilities.

Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2016).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. 
§ 4.124a, DC 8520.  The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2016).

As stated above, the Veteran was afforded a VA examination in December 2016.  The examiner found that the Veteran had moderate bilateral intermittent pain, and moderate paresthesia and/or dysesthesias and numbness associated with his radiculopathy.  Constant pain was not evident.  No other signs or symptoms of radiculopathy were found during the examination.  The examiner determined that the Veteran had moderate bilateral radiculopathy. 

There is no other medical evidence pertaining to the Veteran's radiculopathy during the pertinent period.

Here, throughout the rating period, the evidence of record reveals moderate radiculopathy in each lower extremity.  This evidence warrants no more than the currently assigned 20 percent disability rating under DC 8520 for each lower extremity.  The Board has considered the guidance contained in 38 C.F.R. §§ 4.120, 4.213, 4.124, and 4.124a.  However, here, the primary manifestation is sensory.  Neither the Veteran nor the examiner described either moderately severe or severe incomplete paralysis, or complete paralysis of the sciatic nerve of either lower extremity.  There is no evidence at any time of trophic changes, muscular atrophy, of foot dangle, or of foot drop; and there is still movement of the Veteran's muscles below the knee.  Hence, a disability rating greater than 20 percent each for radiculopathy of the lower extremities is not warranted at any time.  No more than sensory deficits have been reported.

For the foregoing reasons, the Board finds that the evidence is against the award of a disability rating in excess of 20 percent each for radiculopathy in the lower extremities.  The preponderance of the evidence is against the claims for higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Effective Date Legal Criteria

The Veteran seeks entitlement to an effective date prior to August 23, 2016 for a 20 percent rating for his service-connected right and left lower extremity radiculopathy.  

Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  Id.

Under the provisions of 38 U.S.C.A. § 7105 (a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a Substantive Appeal after a statement of the case is furnished to the claimant.  There must be a decision by the RO, the claimant must express timely disagreement with the decision (a NOD), VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  These standards are applicable in the present case. 

The Veteran was afforded a VA examination in April 2015.  The examiner found that the Veteran had moderate bilateral constant pain and moderate paresthesia and/or dysesthesias and numbness associated with his radiculopathy.  Dull or intermittent pain was not evident.  No other signs or symptoms of radiculopathy were found during the examination.  The examiner determined that the Veteran had moderate bilateral radiculopathy.

A December 2015 rating decision awarded service connection for right and left lower extremity radiculopathy with separate 10 percent evaluations, effective May 6, 2014.  The Veteran submitted a timely notice of disagreement in January 2016 and was issued a statement of the case in May 2016.  The Veteran did not perfect an appeal and the decision became final.  

On August 23, 2016, the Veteran submitted a Fully Developed Claim form requesting, in pertinent part, an increase rating for his service-connected right and left lower extremity radiculopathy.  

As discussed above, the Veteran was afforded a VA examination in December 2016, which determined that the Veteran suffered from moderate right and left lower extremity radiculopathy.  A January 2017 rating decision evaluated the Veteran's right and left lower extremity radiculopathy as each 20 percent disabling, effective the date of the claim, August 23, 2016.  However, it is factually ascertainable that the Veteran's service-connected right and left lower extremity radiculopathy warranted a 20 percent rating the one-year period prior to receipt of the Veteran's claim on August 23, 2016.  

As noted above, a 20 percent rating is warranted for moderate radiculopathy

The record shows that the Veteran was suffering from moderate radiculopathy a year prior to when he filed a claim for increased ratings for these service connected disabilities on August 23, 2016.  

Resolving reasonable doubt in the Veteran's favor, an effective date of August 23, 2015 is granted for the 20 percent rating for the Veteran's right and left lower extremity radiculopathy.

Except for the issue of an earlier effective date for a TDIU addressed above, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a disability rating in excess of 40 percent for lumbar degenerative disc disease, osteopenia, and spondylosis is denied.

Entitlement to a disability rating in excess 20 percent for right lower extremity radiculopathy is denied.

Entitlement to a disability rating in excess 20 percent for left lower extremity radiculopathy is denied.

An earlier effective date of August 23, 2015, for the award of a 20 percent disability rating for right lower extremity radiculopathy is granted.

An earlier effective date of August 23, 2015, for the award of a 20 percent disability rating for left lower extremity radiculopathy is granted



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


